Fourth Court of Appeals
                               San Antonio, Texas
                                       June 5, 2015

                                   No. 04-15-00125-CR

                             EX PARTE Hector RAMIREZ,

                From the 227th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2013CR2894-W1
                   The Honorable Kevin M. O'Connell, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellant’s brief is due June 22, 2015.


                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of June, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court